Citation Nr: 0613842	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-20 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.





INTRODUCTION

The veteran had active service from January 1960 until April 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The evidence of record raises a claim to reopen the claim for 
service connection for dental trauma, which was last denied 
by a July 1963 rating decision.  However, this matter is not 
before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is REFERRED to 
the RO for appropriate action.  


REMAND

A preliminary review of the record discloses that further 
development is necessary, due to a recent change in law.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran filed a claim for service connection for his 
right knee disorder in September 1999.  Evidence of record 
reflects the veteran had previously filed a claim for service 
connection for a right knee disorder which was denied by an 
April 1976 rating decision.  Therefore the submission of 
"new and material" evidence is necessary in order to reopen 
the claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  

However, a recent precedential decision of the U.S. Court of 
Appeals for Veterans Claims (Court) requires a remand in this 
matter as the duty to notify has not been satisfied.  In Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), it 
was held that when a claimant seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements require to 
establish service connection that were found insufficient in 
the previous denial.  Although the veteran was issued letters 
of notification dated in September 2001 and January 2002, 
neither one addressed the requirements of "new and 
material" evidence necessary to open the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen his claim of service 
connection for a right knee disorder, 
last denied in April 1976.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the claimant.  In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations.  The RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  

3.  Following such development, the RO 
should review and readjudicate the 
claims.  If the benefit sought is not 
granted, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






